Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 6/7/2021 has been entered.   Claims 1-20 are pending.
 Response to Arguments
Applicant's arguments filed on 6/7/2021 have been fully considered but they are not persuasive.
On pages 8-10 of the Remarks, the Applicants argue that none of the cited references teach or suggest “in response to the wireless network authentication, the wireless network core transferring the expected result received from the user authorization server to a media conferencing server and establishing a signaling link between the UE and the media conferencing server” or “to authenticate the UE for media conferencing service, the media conferencing server receiving the authentication result from the UE over the signaling link, registering the UE by matching the authentication result to the expected result received from the wireless network core, and establishing media conferences for the UE based on the media-conferencing registration” as recited in claim 1.
In response, the Examiner respectfully disagrees and submits that Phan discloses the HSS/AUC, which corresponds to the “user authorization server”, generates an authentication vector comprising a random value, expected result XRES, AUTN, CK and IK and transmits the authentication vector to a Mobility Management 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 2019/0208419) in view of Bischinger (US 2020/0314924).
Regarding claim 1, Phan discloses a method of operating a wireless communication system to serve media conferencing to User Equipment (UE) that stores a secret key, the method comprising: 
a wireless network core transferring UE information to a user authorization server that stores the secret key (FIG. 1 & 4, ¶ [0017]; i.e. ME/MME transferring UE information such as IMSI to HSS/AUC which generates an authentication vector from the key K the it shares with the UE); 

to authenticate the UE for wireless network service, the wireless network core transferring the random number to the UE, receiving an authentication result from the UE, and authenticating the UE by matching the authentication result to the expected results (FIG. 1 & 4, ¶ [0017], [0052]-[0063], [0074]-[0085]; i.e. the MME/ME transmits the RAND to the UE, receives RES from the UE, and authenticates the UE when the RES matching the XRES).
Phan does not explicitly disclose in response to the wireless network authentication, the wireless network core transferring the expected result received from the user authorization server to a media conferencing server and establishing a signaling link between the UE and the media conferencing server; to authenticate the UE for media conferencing service, the media conferencing server receiving the authentication result from the UE over the signaling link, registering the UE by matching the authentication result to the expected result received from the wireless network core, and establishing media conferences for the UE based on the media-conferencing registration; and the wireless network core exchanging media conferencing data for the UE.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use Bischinger's managing and establishing a communication network with plurality of subnetworks with Phan's authentication server of a cellular telecommunication network and corresponding communication device in order to increase the communication performance on the account of the subnetwork structure of the communication network (Bischinger, paragraph 30-32).

Regarding claim 3, Phan in view of Bischinger discloses the method of claim 1 wherein the wireless network comprises a Fifth Generation New Radio (5GNR) network (Phan, ¶ [0001]; Bischinger, ¶ [0017]).
Regarding claim 4, Phan in view of Bischinger discloses the method of claim 1 wherein the media conferencing server comprises an Internet Protocol Multimedia Subsystem (IMS) (Phan, ¶ [0001]-[0003]; Bischinger, ¶ [0017]).
Regarding claim 5, Phan in view of Bischinger discloses the method of claim 1 wherein the wireless network comprises a Long Term Evolution (LTE) network and a Fifth Generation New Radio (5GNR) network and the media conferencing server comprises an Internet Protocol Multimedia Subsystem (IMS) (Phan, ¶ [0001]-[0003] ; Bischinger, ¶ [0017]).
Regarding claim 6, Phan in view of Bischinger discloses the method of claim 1 wherein the user authorization server comprises a Home Subscriber System (HSS) (Phan, FIG. 4; Bischinger, ¶ [0017]).
Regarding claim 7, Phan in view of Bischinger discloses the method of claim 1 wherein the user authorization server comprises an Authentication Server Function (AUSF) (Phan, FIG. 4, ¶ [0031]; Bischinger, ¶ [0017]).
Regarding claim 8, Phan in view of Bischinger discloses the method of claim 1 wherein the user authorization server comprises a Unified Data Manager (UDM) (FIG. 4, Phan, ¶ [0001]-[0003]; Bischinger, ¶ [0017]).

Regarding claim 10, Phan in view of Bischinger discloses the method of claim 1 wherein the wireless network comprises an Access and Mobility Management Function (AMF) (Phan, FIG. 3-4, ¶ [0021]; Bischinger, ¶ [0017]).
Regarding claim 11, Phan in view of Bischinger discloses a wireless communication system to serve media conferencing to User Equipment (UE) that stores a secret key, the system comprising: 
a wireless network core configured to transfer UE information to a user authorization server that stores the secret key (FIG. 1 & 4, ¶ [0017]; i.e. ME/MME transferring UE information such as IMSI to HSS/AUC which generates an authentication vector from the key K the it shares with the UE); 
the user authorization server configured to generate an expected result based on a random number and the secret key in response to the UE information and transfer the expected result and the random number to the wireless network core (FIG. 1 & 4, ¶ [0017], [0052]-[0063]; i.e. the HSS/AUC which generates an authentication vector from the key K and RAND and transfers the authentication vector including XRES to the MME); 
the wireless network core configured to transfer the random number to the UE, receive an authentication result from the UE, and authenticate the UE for wireless network service by matching the authentication result to the expected result (FIG. 1 & 4, ¶ [0017], [0052]-[0063], [0074]-[0085]; i.e. the MME/ME transmits the RAND to the UE, 
Phan does not explicitly disclose the wireless network core further configured to, in response to the wireless network authentication, transfer the expected result received from the user authorization server to a media conferencing server and establish a signaling link between the UE and the media conferencing server; the media conferencing server configured to receive the authentication result from the UE over the signaling link, register the UE by matching the authentication result to the expected result received from the wireless network core to authenticate the UE for media conferencing service, and establish media conferences for the UE based on the registration; and the wireless network core configured to exchange media conferencing data for the UE.
However, Bischinger discloses the wireless network core further configured to, in response to the wireless network authentication, transfer the expected result to a media conferencing server and establish a signaling link between the UE and the media conferencing server (FIG. 2-3, ¶ [0007], [0062]-[0070]; i.e. the management entity 319 sends the four parameters including the expected result of the authentication check XRES to the subnetwork 307); the media conferencing server configured to receive the authentication result from the UE over the signaling link, register the UE by matching the authentication result to the expected result received from the wireless network core to authenticate the UE for media conferencing service, and establish media conferences for the UE based on the registration (FIG. 2-3, ¶ [0065]-[0070]; i.e. the communication terminal 301 calculates the value RES from RAND and Kasme, sends the value RES to 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use Bischinger's managing and establishing a communication network with plurality of subnetworks with Phan's authentication server of a cellular telecommunication network and corresponding communication device in order to increase the communication performance on the account of the subnetwork structure of the communication network (Bischinger, paragraph 30-32).
Regarding claim 12, see claim 2 above for the same reasons of rejections. 
Regarding claim 13, see claim 3 above for the same reasons of rejections.
Regarding claim 14, see claim 4 above for the same reasons of rejections.
Regarding claim 15, see claim 5 above for the same reasons of rejections.
Regarding claim 16, see claim 6 above for the same reasons of rejections.
Regarding claim 17, see claim 7 above for the same reasons of rejections.
Regarding claim 18, see claim 8 above for the same reasons of rejections.
Regarding claim 19, see claim 9 above for the same reasons of rejections.
Regarding claim 20, see claim 10 above for the same reasons of rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.D.N/Examiner, Art Unit 2435


/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435